Case 2:20-cv-00926-SPC-NPM Document 24 Filed 03/10/21 Page 1 of 4 PageID 206




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

PAUL RODRIGUEZ,

             Plaintiff,

v.                                               Case No: 2:20-cv-926-SPC-NPM

PAGE MECHANICAL GROUP
INC,

              Defendant.
                                          /

                                        ORDER1

       Before the Court are the parties’ responses (Docs. 22; 23) to the Court’s

Order to Show Cause (Doc. 20).            Defendant Page Mechanical Group Inc.

removed based on a federal question—violation of the Family and Medical

Leave Act (“FMLA”). After, Plaintiff Paul Rodriguez amended, dropping the

federal claim and leaving three state-law claims.                (Doc. 16).     With the

jurisdiction-triggering claim gone, the Court ordered the parties to show cause

why it should not decline supplemental jurisdiction and remand.                       Page

Mechanical argues the Court should retain jurisdiction; Rodriguez says it

shouldn’t. The Court agrees with Rodriguez.



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:20-cv-00926-SPC-NPM Document 24 Filed 03/10/21 Page 2 of 4 PageID 207




      Amendments and other post-removal actions do not divest federal courts

of their subject-matter jurisdiction. Behlen v. Merrill Lynch, 311 F.3d 1087,

1095 (11th Cir. 2002). Yet when (as here) all federal claims in a removed case

are dismissed pretrial, a district court may remand.       28 U.S.C. § 1367(c);

Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 357 (1988). The Eleventh

Circuit “strongly encourages” district courts to decline supplemental

jurisdiction, particularly when the federal claims are dismissed early. See

Mergens v. Dreyfoos, 166 F.3d 1114, 1119 (11th Cir. 1999). Typically, courts

also consider “concerns of comity, judicial economy, convenience, fairness, and

the like.” Cook ex rel. Estate of Tessier v. Sheriff of Monroe Cnty., Fla., 402

F.3d 1092, 1123 (11th Cir. 2005).

      After review of the docket and applicable law, the Court employs its

discretion and declines to exercise supplemental jurisdiction.      28 U.S.C. §

1367(c)(3). If the Court must consider the so-called Gibbs factors, they do not

weigh in Page Mechanical’s favor. See Sutherland v. Global Equip. Co., 789 F.

App’x 156, 162 (11th Cir. 2019) (holding a district court need not consider those

factors when discharging under § 1367(c)(3)).

      First, judicial economy weighs against exercising supplemental

jurisdiction. Judicial economy is “served when issues of state law are resolved

by state courts.” Rowe v. City of Fort Lauderdale, 279 F.3d 1271, 1288 (11th

Cir. 2002).




                                       2
Case 2:20-cv-00926-SPC-NPM Document 24 Filed 03/10/21 Page 3 of 4 PageID 208




      Second, convenience points to retaining jurisdiction. Like the Eleventh

noted, “as far as the parties are concerned, it would be most convenient to try

every claim in a single forum.” Ameritox, Ltd. v. Millennium Laboratories, Inc.,

803 F.3d 518, 539 (11th Cir. 2015).

      Third, fairness considerations do not favor jurisdiction here.        Each

“litigant who brings supplemental claims in [federal] court knowingly risks the

dismissal of those claims.” Id. On the flip side, every removing defendant risks

remand when federal claims get dismissed. Page Mechanical contends the

Court should not remand because the parties have conducted some discovery,

which follows different rules than state-court discovery. This falls flat. Any

discovery obtained here can be used across the street in state court. E.g., Miller

v. City of Fort Myers, 424 F. Supp. 3d 1136, 1152 (M.D. Fla. 2020). What’s

more, this case has only been in federal court for a few months and declining

supplemental jurisdiction poses no statute of limitations issues. 28 U.S.C. §

1367(d); see also Jinks v. Richland Cnty. S.C., 538 U.S. 456, 463-64 (2003).

      And fourth, comity cuts against exercising supplemental jurisdiction. “It

is a bedrock principle that ‘needless decisions of state law should be avoided

both as a matter of comity and to promote justice between the parties, by

procuring for them a surer-footed reading of applicable law.’” Ameritox, 803

F.3d at 539 (quoting United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726

(1966)).




                                        3
Case 2:20-cv-00926-SPC-NPM Document 24 Filed 03/10/21 Page 4 of 4 PageID 209




      To be clear, Page Mechanical does not contend Rodriguez’s amendment

was a manipulative attempt to secure remand. See Cohill, 484 U.S. at 357.

Nor does it appear such efforts occurred. Rodriguez simply amended the

pleadings because he learned through discovery the FMLA claim was unviable.

      At bottom, the above weighs against exercising supplemental

jurisdiction.   So the Court declines it and remands.     Lewis v. City of St.

Petersburg, 260 F.3d 1260, 1267 (11th Cir. 2001).

      Accordingly, it is now ORDERED:

      (1) The Court DECLINES to exercise supplemental jurisdiction and

          REMANDS to state court.

      (2) The Clerk is DIRECTED to REMAND this case to the Circuit Court

          of the Twentieth Judicial Circuit in and for Lee County, Florida. The

          Clerk is DIRECTED to transmit a certified copy of this Order to the

          Clerk of that Court.

      (3) The Clerk is DIRECTED to terminate any pending motions or

          deadlines and close the file.

      DONE and ORDERED in Fort Myers, Florida on March 10, 2021.




Copies: All Parties of Record




                                          4
